Citation Nr: 1709710	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  12-04 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a back condition with two ruptured discs, to include sciatica and left hip numbness.

2.  Entitlement to service connection for a neck problem.

3.  Entitlement to service connection for a right wrist condition.


REPRESENTATION

Appellant represented by:	Michael James Kelley, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from November 1981 to June 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

In November 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.

A review of the record in this case raises some question as to the exact nature and etiology of the Veteran's claimed back, neck, and right wrist conditions; therefore, additional development is required prior to adjudicating his appeal.  He claims that he had a period of Reserve service from 1982 to 1986; but the RO has only indicated that it obtained and reviewed service treatment records for the active duty period from November 1981 to June 1982.  The Board notes that the service treatment records also contain some records from 1982 to 1986, which cover the Veteran's alleged reserve period of service.  However, the evidence on file does not indicate, nor has the RO attempted to verify, which portions of the above-mentioned reserve service constituted either active duty for training (ACDUTRA) or inactive duty training (INACDUTRA), a determination vital to the Veteran's potential entitlement to compensation benefits.  It is of the utmost importance that such a determination is made in light of the fact that his service treatment records during the period from July 1985 to January 1986 clearly refer to a prior motor vehicle accident that occurred on June 8, 1985.  However, it is unclear whether the Veteran was on ACDUTRA on that date and also at the time of the accident.

Furthermore, and in connection with the development noted above, the record does not include the Veteran's service personnel records (or "201 file").  Given the nature of the Veteran's claims, these records are required to allow for meaningful appellate review.  In this regard, the Veteran contends that he sustained the injuries for which service connection is claimed on June 8, 1985 (he has reported incurring the injuries as a result of a motor vehicle accident that occurred while on ACDUTRA).  There is no certification of his service in June 1985 reflecting whether the Veteran was on a period of Active Duty for Training (ACDUTRA) or Inactive Duty for Training (INACDUTRA) during the time of the alleged June 8, 1985 motor vehicle accident.  Service treatment records reveal service, the nature of which is not specified in full by the evidence of record, with a unit listed as "CV 67" headquartered in South Weymouth, Massachusetts.  Reference has been made to a possible line of duty determination in connection with the claimed injuries, but the reports from such a determination are not of record.  There is a record that shows he was placed on a medical hold on Monday, June 10, 1985, with reference to a motor vehicle accident on Saturday, June 8, 1985.  Still, it is unclear if the accident occurred while on ACDUTRA or INACDUTRA, if at all.  The Veteran's 201 file may possibly contain the necessary information to corroborate that the Veteran served on a period of ACDUTRA or INACDUTRA that would potentially qualify him for entitlement to the service connected benefits sought.  As such, obtaining the Veteran's 201 file is crucial to the adjudication of the Veteran's claims for service connection.  See 38 U.S.C.A. § 101 (24)(B)(C) (West 2014).

Lastly, the Veteran testified before the undersigned in November 2016 and stated that he receives treatment for his back, neck, and right wrist at a VA facility.  These records have not been associated with the Veteran's file.  The Veteran also identified potential treatment records from South Shore Hospital in South Weymouth, Massachusetts that have yet to be requested.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should again contact the appropriate service department and request that an attempt be made to verify all periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) during the Veteran's period of service with the United States Navy Reserves from 1982 through 1986.  A search for all available personnel records and service medical records from any verified period of ACDUTRA or INACDUTRA, particularly records relating to a motor vehicle accident that occurred on June 8, 1985, should be conducted.  All such information, when obtained, should be made a part of the Veteran's claims folder.

2.  The AOJ should request that the Veteran identify the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records referable to treatment for his back, neck, and right wrist.  After securing any necessary authorization or medical releases, the AOJ should request and associate with the claims file copies of the Veteran's complete treatment reports.  Regardless of the Veteran's response, the AOJ should obtain all outstanding VA records and treatment notes.  The AOJ should advise the Veteran of any records it is unable to obtain. 

3.  If a motor vehicle accident was documented during a period of ACDUTRA or INACDUTRA on June 8, 1985, the Veteran should be scheduled for appropriate VA examinations to obtain a medical opinion concerning the nature and etiology of these conditions.  The claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner(s).  The examiner(s) must discuss the rationale of the opinions.  The examiner should also comment on whether the Veteran's current diagnoses are consistent with injuries sustained in a motor vehicle accident that occurred on June 8, 1985.

4.  The AOJ should then readjudicate the Veteran's claims for service connection for back, neck, and right wrist conditions.  If any determination remains adverse to him, he should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim(s) for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

